Citation Nr: 1134754	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-40 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a left knee condition.

6.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for scoliosis of the lumbar spine (back disorder) and, if so, entitlement to service connection for such disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2011, and a transcript of that hearing is associated with the claims file.

The Veteran submitted additional evidence in support of his claims at the Travel Board hearing in February 2011, including a September 2009 record from Dr. P.K.  He subsequently submitted additional evidence, including a January 2011 record with an etiology opinion from this same private provider, in March 2011.  The Veteran waived review of such additional evidence by the agency of original jurisdiction (AOJ) during the February 2011 hearing, as well as in a written statement.  Therefore, the Board may properly consider such evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  Moreover, the AOJ will have this additional evidence for review in connection with the service connection claims for a left knee condition, bilateral ankle conditions, and a back disorder upon remand.

The issues of service connection for a right and left ankle condition, a left knee condition, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss on the record during the Travel Board hearing.

2.  The RO denied the Veteran's service connection claim for a back disorder, characterized as scoliosis of the lumbar spine, and advised the Veteran of such denial and his appellate rights in February 1988, and a timely appeal was not received from the Veteran or any authorized individual on his behalf.

3.  Evidence received since the last final denial is neither cumulative nor redundant of the prior evidence of record and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim for a back disorder.

4.  Although the Veteran may have had stress on the joints during service, including through many parachute jumps, the weight of the evidence demonstrates that he did not have chronic right knee symptomatology during service, degenerative joint disease with symptoms to a compensable degree within one year after service, or symptoms continually since that time; rather, he first had right knee problems several years after service that were associated with work or exercise; and the weight of the medical evidence does not establish that the current right knee condition was incurred or aggravated during service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal involving a compensable evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Since the last final denial in February 1988, new and material evidence has been received sufficient to reopen the previously denied service connection claim for a back disorder.  38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2010).

3.  The criteria for service connection for a right knee condition have not been met on either a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

Here, the Veteran withdrew his appeal for the issue of entitlement to an initial compensable rating for bilateral hearing loss on the record during the February 2011 Travel Board hearing, in accordance with 38 C.F.R. § 20.204(a) and (b).  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal as to this issue is dismissed without prejudice.  38 C.F.R. § 20.202.

Claim to reopen

As the Board's decision herein to reopen the Veteran's previously denied claim is completely favorable, no further development is required in this regard.

The RO denied the service connection claim for a back disorder, characterized as scoliosis of the lumbar spine, and advised the Veteran of his appellate rights in February 1988.  This determination was based on a finding that the congenital curvature of the spine, or scoliosis, was not aggravated by military service.  The Veteran did not dispute this determination and, therefore, the decision became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

The Veteran again sought service connection for a back disorder in November 2007.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes statements by the Veteran as to the mechanism of injury during service, and the existence of chronic back symptoms during and after service, as well as private treatment records and a private etiological opinion.  This evidence was not previously considered, and it relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether the current back disorder constitutes aggravation of the congenital spinal curvature.  When presumed credible, this evidence raises a reasonable possibility of substantiating the service connection claim for a back disorder.  In addition, such evidence triggers VA's duty to obtain a VA examination, as discussed below.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that new and material evidence has been received sufficient to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for a right knee condition

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in January 2008, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Board notes that the Court of Appeals of Veterans Claims (Court) has held that the provisions of 38 C.F.R. 3.103(c)(2) require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  However, VA recently amended its regulations to clarify that the hearing provisions in 38 C.F.R. § 3.103 only apply to hearings before the AOJ and, therefore, do not apply to hearings before the Board.  This amendment is effective as of August 23, 2011.  See 76 Fed. Reg. 52572 (August 23, 2011).  Accordingly, the duties imposed by the Court in Bryant are no longer applicable and need not be discussed.

With regard to the duty to assist, service treatment records and post-service private treatment records have been obtained and considered.  There is no indication that the Veteran receives any benefits from the Social Security Administration pertaining to his claimed disability.  The Board notes that the Veteran has identified current VA treatment, and that not all private records were available or sufficiently identified to allow VA to obtain them.  In addition, the Veteran has not been afforded a VA examination concerning his right knee condition.  However, the lack of such evidence or additional development results in no prejudice to the Veteran.  

Specifically, the available medical records establish a current chronic right knee condition, and that such condition first manifested several years after service in 1995.  As discussed in detail below, the Veteran's reports of right knee pain during service and continuously since that time are not credible when compared with the medical evidence of record.  Further, there is no other indication that the right knee condition may be related to service.  While the Veteran has submitted a positive private opinion from Dr. P.K., this opinion is not credible or probative, as it is based primarily on the Veteran's lay statements, which the Board rejects as not credible.  Accordingly, the weight of the evidence fails to indicate that the claimed condition may be related to service.  As such, the medical evidence of record is sufficient and no VA examination is necessary.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the circumstances of this case, a remand as to the right knee condition would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran contends that his current right knee condition is the result of injuries and stress to the joints during service from numerous parachute jumps, basic training, and field conditions.  The Veteran acknowledges that there are no documented complaints or treatment for a right knee condition during service, but he claims that he was given ibuprofen by the platoon medic and would wrap his right knee for sprains, which was frequently not documented.  The Veteran further states that he has had continuous right knee symptoms and treatment since service, and he denies any post-service injuries.  See, e.g., February 2011 hearing transcript; November 2008 statement; December 2009 substantive appeal.  

The Veteran's service records confirm parachuting duties, including at least 44 jumps.  See DD Form 214; jump log.  Further, the Veteran is competent to report in-service injury to the right knee, as well as a lack of observable symptoms prior to service, continuous symptoms after in-service injury, and treatment for such symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, the Board finds that his duties were consistent with general stress to the joints, and that he may have had temporary right knee symptoms during service.  However, the Board finds the Veteran's testimony concerning chronic or continuous symptoms after in-service injury to be not credible, as it is inconsistent with the other evidence of record.  

Specifically, the Veteran reported for private treatment purposes in September 1995 that he suffered a twisting injury to the right knee when getting out of a van at work in June or July of that year.  X-rays were normal, and the assessment was resolving medial collateral ligament injury to the right knee.  The Veteran denied any joint pain in December 1997, and he was next seen for right knee pain in 2002.  In June 2002, he reported right knee problems for 8-9 months, and the provider noted that he had not been treated for this in the past.  The Veteran reported that this might be associated with a change in his duties with the Corrections Department 8-9 months earlier.  He explained that his job now involves a lot of running, so he was working out more.  X-rays were again normal, and the provider thought that there was just some tightness and inflammation from the exercise routine.  See records from Lovelace Medical Center.  Additionally, in September 2009, the Veteran reported "more recent pain" in the posterior right knee, which was particularly related to running long distances, and that he tried to run 40-45 minutes every night.  He was diagnosed with tendinitis of the knee.  See record from Dr. P.K.  

Accordingly, the medical evidence demonstrates that the Veteran has not had chronic right knee pain since service but, rather has had several instances of knee pain that he related at the time to a work injury and increased exercise due to work duties.  The Board finds this evidence to be more credible and probative, as they were made for treatment purposes and many years prior to his claims for service connection.  In contrast, the Veteran's lay statements concerning the timing of his symptoms for the purposes of this appeal are made in his own self-interest and are many years after the fact.  Indeed, as noted above, the Veteran expressly denied any work injury to his right knee during the February 2011 hearing, and this is directly contradicted by the contemporaneous medical evidence.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); Caluza v. Brown, 7 Vet. App. 498, 511 (1995)  (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  The Board acknowledges that the Veteran reported to Dr. P.K. in January 2011 that he has had chronic knee pain since military service.  However, this is inconsistent with the other evidence of record, including reports to this same provider in September 2009, and it appears to be stated for the self-interested purpose of obtaining a positive nexus opinion from this provider.  See id.  As such, the Board finds this statement to be not credible.  

Similarly, the Board acknowledges that Dr. P.K. opined in January 2011 that the Veteran's right knee condition is more likely than not directly related to his parachuting duties in the military.  However, this opinion is based, in part, on the Veteran's reports of continuous symptomatology since service, which the Board has rejected as not credible.  In addition, the Board notes that Dr. P.K. inaccurately states that there is documentation that the Veteran's pains began during service, while there are no documented complaints during service or until 1995, as discussed above.  Further, Dr. P.K. refers to a jump log with over 60 jumps, while the 2 copies of the jump log in the claims file only record 44 jumps.  Indeed, the Veteran testified at the hearing that he believes the jump log is inaccurate and that he actually had 60 jumps.  As such, these observations by Dr. P.K. also appear to be based on the Veteran's unsubstantiated lay accounts, which are inconsistent with the other evidence of record.  Moreover, Dr. P.K. does not mention the documented right knee work injury.  See, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statements renders a medical report not credible if the Board rejects the Veteran's statements); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been rejected).  

For the foregoing reasons, the Board finds the opinion by Dr. P.K. to be not credible or probative.  There is no other medical evidence linking the Veteran's current right knee condition to service.  Further, the Veteran is not competent to testify as to causation of his right knee symptomatology because this question requires specialized knowledge, training, or experience due to the complex nature of the knees.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  In addition, continuity of symptomatology is not established, for the reasons discussed above.  To the extent that the Veteran currently has degenerative joint disease of the right knee, as stated by Dr. P.K. in the January 2011 record, such condition did not manifest to a degree of 10 percent or more within one year after separation from service.  Rather, x-rays were normal in 1995 and 2002.  

In summary, the Board acknowledges that the Veteran may have had stress to the joints during service and possible temporary right knee symptoms at that time.  However, the weight of the evidence fails to establish a chronic right knee condition or symptomatology during service, or within one year following separation from service.  Further, the competent and credible evidence does not establish that the current right knee condition was incurred or aggravated as a result of active service.  Therefore, the preponderance of the evidence is against service connection for a right knee condition on a direct or presumptive basis, and the claim must be denied.  38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309.


ORDER

The appeal as to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.

New and material evidence having been received, the previously denied claim for a back disability is reopened.

Service connection for a right knee condition is denied. 


REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the nature of the current back and left knee disorders is unclear.  It is also unclear whether there is any current ankle condition, as there are no complaints or treatment for either ankle in the medical records.  However, it appears that pertinent medical records remain outstanding.  In particular, the Veteran testified that he had physical therapy for his back multiple times through a private physician, as well as chiropractic treatment within the past 1 to 1.5 years, and current treatment for his back, knees, and ankles through VA.  The Veteran also identified treatment at Lovelace Medical Center starting shortly after separation from service, followed by several primary physicians, with the current primary physician being Dr. P.K.  

Upon remand, the Veteran should be requested to fully identify the outstanding medical records and provide authorization for VA to obtain any non-VA records, and appropriate efforts should be made to obtain them.  The Board notes that records have been obtained from Lovelace from September 1995 forward, and the Veteran has submitted two records from Dr. P.K.  However, reasonable efforts should be made to obtain the complete records from these providers.  In this regard, the Veteran testified that he had surgery for a torn meniscus in the left knee around 1991, which should be with his Lovelace treatment records.  The currently available records from Lovelace indicate a left knee arthroscopy in approximately 1995.  See, e.g., July 1996 and November 2003 private records.  However, there is no indication in the currently available treatment records as to the reason for such surgery.  Although the Veteran testified that the left knee surgery was job-related, it is unclear whether there were left knee problems prior to the reported job injury.  

The Veteran testified that he has worked for the Department of Corrections since shortly after service, and he believes that he had a physical examination before he was hired.  Further, there may be information concerning on-the-job injuries in his employment records.  As these records could be helpful in adjudication, the Veteran should be requested to identify and provide authorization for his employment records, and reasonable attempts should be made to obtain them upon remand.

The Board notes that there is no documentation of any knee or ankle symptoms during service.  While there were complaints and treatment for the left and right feet, these are separate from the ankles and are not before the Board, as they were addressed in the October 2008 rating decision and not further appealed.  Nevertheless, the Veteran is competent to testify as to in-service injury and observable symptoms, as well as continuous symptoms and treatment after that time.  Layno, 6 Vet. App. at 469-71; Jandreau, 492 F.3d at 1376-77.  The Veteran testified that the platoon medic provided ibuprofen, and he was always wrapping the knees and ankles for sprains, although these were frequently not recorded.  He further asserts that he has had continuous left knee and bilateral ankle symptoms since service, which he believes is due to the stress from parachuting and carrying excessive weight, as well as basic training and field conditions.  See, e.g., November 2008 statement; February 2011 hearing transcript.  As noted above, the Veteran's service records confirm parachuting duties, including at least 44 jumps, which is consistent with stress to the joints.  See DD Form 214; jump log.

Concerning the Veteran's back, he was found to have mild curvature, or scoliosis, of the lumbar spine during service in April 1984.  He was asymptomatic at that time, but he reported two painful episodes of back pain.  The Veteran also had a spinal tap in October 1986 in connection with evaluation for vertigo.  The Veteran asserts that his current back problems are due to the stress from parachuting with excessive weight, basic training, and field conditions, or the spinal tap.  Recent private records reflect treatment for chronic low back pain and lumbar tenderness, which is treated with anti-inflammatories and exercises.  See, e.g., September 2007 and February 2008 records from Lovelace; September 2009 and January 2011 records from Dr. P.K.  In September 2007, the Veteran reported having scoliosis since childhood, with occasional pain along the spine, and the provider noted that symptoms were apparently not severe.

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2010), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A preexisting condition will be presumed to have been aggravated by service where there is a lasting increase in disability during service, unless there is a specific finding such increase is due to the natural progress of the condition.  38 C.F.R. 3.306(a); see also Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. 3.306(b) (2010).

Accordingly, although the Veteran's scoliosis was not noted on his service entrance examination, the presumption of soundness does not apply because such condition is a developmental defect.  Moreover, even if the presumption of soundness applied, it would be rebutted by the notation of scoliosis during service in April 1984, as well as his report of scoliosis since childhood in September 2007, which constitute clear and unmistakable evidence that the condition preexisted service.  

For the above reasons, after all pertinent, available medical and employment records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed disabilities, to include whether there was aggravation of the preexisting scoliosis.  

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  In particular, the Veteran is competent to testify the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit, 5 Vet. App. at 93.  Further, the Veteran is competent to testify as to the timing of the observable symptoms of his claimed disabilities, as well as to receipt of medical treatment and what his providers told him about his conditions.  Layno, 6 Vet. App. at 469-71; Jandreau, 492 F.3d at 1376-77.  The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon, 20 Vet. App. at 84.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treatment since separation from service for a left knee condition, left or right ankle condition, or back disorder; and to complete an authorization and release (VA Form 21-4142) for any non-VA providers, to include Dr. P.K. and Lovelace Medical Center, as well as any identified physical therapists or chiropractors.  In addition, request the Veteran to fully identify his employer since service (the Department of Corrections), and to complete any necessary authorization for VA to obtain his employment records, including any pre-employment physical examination, periodic evaluations, medical treatment, or injury reports.   

2.  After obtaining the necessary authorizations, request copies of any outstanding records, including but not limited to any treatment records from Dr. P.K., records from Lovelace Medical Center dated from February 1987 through September 1995, and any VA treatment records.  Also, request all pertinent records from the Veteran's employer, to include any pre-employment physical examination, periodic evaluations, medical treatment, or injury reports.    

3.  All requests and all responses for the above-describe records should be documented, including negative responses, and all records received must be associated with the claims file.  Requests for any Federal records, including but not limited to VA records, must continue until a determination is made that such records do not exist or that further efforts would be futile.  Any such determination must be documented in the claims file.  Reasonable requests should be made for any other identified records.  If any records cannot be obtained after making appropriate efforts, notify the Veteran and allow an appropriate time to provide any such records.

4.  After the development indicated above in the above paragraphs has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee condition, right or left ankle condition, and back disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.      

(a)  Concerning the left knee, right ankle, and left ankle, please identify any current disorder and associated symptomatology.  For any currently diagnosed disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of active service, including but not limited to the documented parachute jumps?  Also, if degenerative joint disease is diagnosed, did it manifest to compensable degree within one year after discharge, or by February 1988?

(b)  Please identify any current back disorder and associated symptomatology and respond to the following questions:  

(1)  For any disorder that is the result of a congenital or developmental defect, such as scoliosis, is it at least as likely as not (probability of 50% or more) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Or, was the increase in severity due to the natural progress of the disorder?

(2)  If any diagnosed back disorder is not congenital or developmental in nature, is at least as likely as not that any such disorder was incurred in or aggravated by any incident, disease, or injury during service, including but not limited to the documented parachute jumps?  Also, if degenerative joint disease is diagnosed, did it manifest to a compensable degree within one year after discharge, or by February 1988?

A complete rationale must be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  All potential service connection theories should be considered.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


